     Case 2:92-cr-00082-KOB-JHE Document 71 Filed 11/10/20 Page 1 of 2                 FILED
                                                                              2020 Nov-10 PM 02:41
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA                    )

            v.                              )     NO. 2:92-CR-82-KOB-JHE

RALPH WAYNE THOMAS                          )

       GOVERNMENT’S RESPONSE TO THOMAS’S MOTION
   FOR COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)

      COMES NOW the United States of America, by and through its counsel,

Prim F. Escalona, United States Attorney for the Northern District of Alabama, and

William G. Simpson, Assistant United States Attorney, and, in response to

Thomas’s Motion for Compassionate Release [Doc. 67], states as follows:

      1. The United States does not oppose the relief being sought by defendant

Thomas in his motion.

      2. However, according to information received on November 9, 2020, from

Shane McCullough, legal counsel at FMC Springfield, Thomas is currently

suffering from COVID-19 (“…it appears Mr. Thomas is struggling right now with

active COVID.”). Thus, the Court may wish to delay Thomas’s release for an
      Case 2:92-cr-00082-KOB-JHE Document 71 Filed 11/10/20 Page 2 of 2




appropriate period of time, as an order granting immediate release could prove to

be both problematic to the public and extremely detrimental to Thomas’s health.

      Respectfully submitted on this the 10th day of November, 2020.

                                       PRIM F. ESCALONA
                                       United States Attorney

                                       /s/ Electronic Signature

                                       WILLIAM G. SIMPSON
                                       Assistant United States Attorney




                         CERTIFICATE OF SERVICE

      This is to certify that the foregoing has been electronically filed with the

Clerk of Court, Northern District of Alabama, on this the 10th day of November,

2020, using the CM/ECF filing system, which will send notification of the same to

counsel of record.



                                       /s/ Electronic Signature

                                       WILLIAM G. SIMPSON
                                       Assistant United States Attorney
